Pruco Life Insurance Company A Prudential Financial Company 751 Broad Street Newark, New Jersey 07102 Telephone: 1-888-PRU-2888 Writer's Direct Dial (203) 402-1233 November 19, 2010 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Certification Filing Pursuant to Rule 497(j) Registration No. 333-130989 Investment Company Act No. 811-07325 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. In connection with the above-referenced Registration Statement, the form of Prospectus Supplement that would have been filed under Rule 497(c) under the Securities Act of 1933 would not have differed from that contained in the most recent post-effective amendment, and 2. The text of the most recent post-effective amendment has been filed with the Commission electronically. You may direct any questions regarding this filing to the undersigned at (203)-402-1233. Sincerely, /s/C. Christopher Sprague C. Christopher Sprague
